DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informality:  on line 20 of claim 15, the recitation “a convex portion protruding than at least other portions” is unclear and confusing.  Examiner suggests “a convex portion protruding more than at least other portions” or “a convex portion protruding farther than at least other portions,” or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaki et al. (U.S. Patent Publication No. 2010/0175917).
Regarding claim 1, in Figures 1 – 2, Miyasaki discloses a multilayer substrate comprising: a stacked body including a plurality of insulating base material layers (12, 15, 18) made of a resin (paragraph [0032]) as a main material and stacked on one another, and including a main surface (top surface); and a conductor pattern (11) including: a mounting electrode (11(P1)) provided on the main surface; and a first auxiliary pattern (11A) 
three out of four directions of the mounting electrode are surrounded by the first auxiliary pattern (Figure 2, in plan view, all sides of 11P1 [up, down, right side, and left side] are surrounded by the 11A pattern; note: the claim does not recite that only three out of four directions are surrounded), the four directions being perpendicular or substantially perpendicular to a radial direction (z- direction, or a direction that extends into the board in plan view, Figure 2) from the mounting electrode. 

Regarding claim 2, Miyasaki discloses wherein the first auxiliary pattern includes a portion facing the mounting electrode; and
the portion has a shape along an outer shape of the mounting electrode (Figures 1 – 2).

Regarding claim 3, Miyasaki discloses wherein an area of the first auxiliary pattern is larger than an area of the
mounting electrode (Figures 1 – 2).

Regarding claim 4, Miyasaki discloses wherein a width of the first auxiliary pattern in a first direction that crosses the mounting electrode and the first auxiliary pattern is larger than a width of the mounting electrode in the first direction (Figures 1 – 2).

Regarding claim 5, Miyasaki discloses wherein a distance between the mounting electrode and the first auxiliary pattern in a first direction that crosses the mounting electrode and the first auxiliary pattern is smaller than a width of the first auxiliary pattern in the first direction (Figures 1 – 2).

Regarding claim 6, Miyasaki discloses  wherein the mounting electrode, in the plan view of the main surface, includes a portion partially surrounded by only the first auxiliary pattern (Figures 1 – 2).

Regarding claim 7, Miyasaki discloses wherein the conductor pattern includes:
an inner layer pattern provided inside the stacked body; and
a second auxiliary pattern provided inside the stacked body and surrounding the inner layer pattern in the plan view of the main surface (Figures 1 – 2).

Regarding claim 8, Miyasaki discloses an interlayer connection conductor provided inside the stacked body; wherein


Regarding claim 9, Miyasaki discloses a protective layer provided on the main surface; wherein
the protective layer, in the plan view of the main surface, does not overlap with the first auxiliary pattern (Figures 1 – 2).

Regarding claim 10, Miyasaki discloses wherein the four directions of the mounting electrode, in the plan view of the main surface, are surrounded by the first auxiliary pattern (Figures 1 – 2).
Regarding claim 11, Miyasaki discloses wherein
the mounting electrode includes a plurality of mounting electrodes;
the first auxiliary pattern includes a plurality of first auxiliary patterns; and
the plurality of first auxiliary patterns are located adjacent to or in a vicinity of different mounting electrodes, respectively (Figures 1 – 2).

Regarding claim 12, in Figures 1 – 2, Miyasaki discloses a multilayer substrate mounting structure comprising:
a multilayer substrate (Figure 1); and
a mounting substrate on which the multilayer substrate is mounted, the mounting substrate including a mounting surface (top surface) and a bonding electrode (13) on the mounting surface; wherein
the multilayer substrate includes:
a stacked body including a plurality of insulating base material layers (12, 15, 18) made of a resin (paragraph [0032]) as a main material and stacked on one another, and including a main surface; and
a conductor pattern (11) including:
a mounting electrode (11(P1)) provided on the main surface; and a first auxiliary pattern (11A) provided on the main surface and located adjacent to or in a vicinity of the mounting electrode; the mounting electrode, in a plan view of the main surface, is interposed between a first portion of the first auxiliary pattern, and a second portion of the first auxiliary pattern or a different conductor pattern (Figures 1 – 2); three out of four directions of the mounting electrode are surrounded by the first auxiliary pattern (Figure 2, in plan view, all sides of 11P1 [up, down, right side, and left side] are surrounded by the 11A pattern; note: the claim does not recite that only three out of four directions are surrounded), the four directions being perpendicular or substantially perpendicular to a radial direction from the mounting electrode (z- direction, or a direction that extends into the board in plan view, Figure 2); the first auxiliary pattern is not electrically connected to the bonding electrode (11A is not electrically connected to 13); and 

Regarding claim 13, Miyasaki discloses wherein
the mounting substrate includes a portion of the mounting surface on which the bonding electrode is provided;
the portion is a convex portion protruding farther than other portions;
the mounting electrode and the bonding electrode face each other; and
the multilayer substrate and the mounting substrate are connected to each other, and an insulating anisotropic conductive film is interposed between the multilayer substrate and the mounting substrate (Figures 1 – 2).
Regarding claim 14, in Figures 1 – 2, Miyasaki discloses a method of manufacturing a multilayer substrate including a stacked body including a plurality of insulating base material layers (12, 15, 18) made of a resin (paragraph [0032]) as a main material and stacked on one another, and including a main surface (top surface); and a conductor pattern (11) including: a mounting electrode (11(P1)) provided on the main surface, and a first auxiliary pattern (11A) provided on the main surface, the method comprising:
a conductor pattern forming step of forming the mounting electrode, and the first auxiliary pattern located adjacent to or in a vicinity of the mounting electrode (Figures 1 – 2), on a surface of an insulating base material layer (12) defining and functioning as the main surface, among the plurality of insulating base material layers; and
a stacked body forming step of forming the stacked body by
stacking the plurality of insulating base material layers (Figure 1) and heating and pressing the stacked insulating base material layers, after the conductor pattern forming step (paragraph [0054]), wherein
the mounting electrode is interposed between a first portion of the first auxiliary pattern, and a second portion of the first auxiliary pattern or a different conductor pattern (Figures 1 – 2); and
three out of four directions of the mounting electrode are surrounded by the first auxiliary pattern (Figure 2, in plan view, all sides of 11P1 [up, down, right side, and left side] are surrounded by the 11A pattern; note: the claim does not recite that only three out of four directions are surrounded), the four directions being perpendicular or substantially perpendicular to a radial direction from the mounting electrode (z- direction, or a direction that extends into the board in plan view, Figure 2). 

Regarding claim 15, in Figures 1 – 2, Miyasaki discloses a method of manufacturing an electronic device including a multilayer substrate, and a mounting substrate including a mounting surface (top surface), and a bonding electrode (13) on the mounting surface, note: the claim does not recite that only three out of four directions are surrounded), the four directions being perpendicular or substantially perpendicular to a radial
direction from the mounting electrode (z- direction, or a direction that extends into the board in plan view, Figure 2), the method comprising:
an anisotropic element placing step of placing an insulating anisotropic conductive film on a surface of the bonding electrode being a convex portion protruding than at least other portions ofthe mounting surface;
a multilayer substrate placing step of stacking the multilayer substrate on the mounting surface of the mounting substrate so that the mounting electrode may face the bonding electrode while interposing the insulating anisotropic conductive film between the multilayer substrate and the mounting substrate, after the anisotropic element placing step; and
a heating and pressing step of heating and pressing the multilayer substrate and the mounting substrate in a direction in which the multilayer substrate and the mounting substrate are stacked on each other and electrically connecting the mounting electrode and the bonding electrode, after the multilayer substrate placing step (paragraph [0054]). 

Regarding claim 16, Miyasaki discloses wherein the first and second portions of the first auxiliary pattern are linear or substantially linear conductor patterns (Figures 1 – 2).

Regarding claim 17, Miyasaki discloses wherein the inner layer pattern includes a rectangular or substantially rectangular loop-shaped conductor pattern (Figures 1 – 2).

Regarding claim 18, Miyasaki discloses wherein


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847